Exhibit 10.13

 

SPESCOM SOFTWARE

 

[g94021kaimage002.gif]

 

 

 

 

 

10052 Mesa Ridge Ct., Suite 100

 

 

San Diego, CA 92121-2616

 

 

Tel: 858.625.3000

 

 

Fax: 858.625.3010

 

 

www.spescomsoftware.com

 

 

 

 

Summary Agreement between:

Spescom Software Inc (SSI) and Spescom DataVoice (SDV)

 

This letter serves as a summary of the agreement reached between SSI & SDV for
the employment and housing of a core eB development team in South Africa.

 

Background

 

It is the desire of SSI to co-locate a development team in the premises of SDV
in Stellenbosch and enter into an agreement with SDV for the procurement of
services in South Africa to facilitate hosting this activity for SSI.

 

This move forms part of the SSI strategy to utilize South Africa as a cost
effective environment to house development resources.  SDV have extensive
engineering development resources and management skills located in Stellenbosch
and it would be beneficial to house the SSI development team within this
environment.

 

It is also anticipated that co-operative development efforts between the SSI and
SDV product streams could result from this close relationship between the
business activities.

 

Agreement

 

As a result of discussions, SDV agree to:

•                  Employ the individual developers that are being relocated to
South Africa as part of the eB Core development team

•                  Provide office space, office furniture, lights, water and
cleaning services within a suitable engineering environment for the employees to
conduct software development work.

•                  Provide access to suitable communication, Internet access and
LAN/WAN infrastructure for a software development team.

•                  Provide HR, standard group benefits, General Management
services, building security access, parking etc. for the development team.

 

--------------------------------------------------------------------------------


 

SSI agrees to:

•                  Pay SDV for the actual salary costs, as agreed on the
members’ employment letters

•                  Pay SDV for direct benefit costs and payroll related expenses
(such as the company portion of the group provident fund and medical aid
contributions)

•                  Pay SDV for direct expenses as incurred, claimed as per
standard expense claims and approved by SSI.

•                  Pay SDV R 1 600 per month for Office space of 20 square
metres including lights, water, cleaning, security, tea & coffee, office
furniture & parking.

•                  Pay SDV R500 per month for IT Infrastructure costs

•                  Pay SDV a management fee of 10% of employees fixed payroll
costs

•                  Pay SDV for direct communication expenses incurred by the eB
development team, against a detailed usage report provide by SDV, from the
central phone system.

•                  Provide the employees with computers, software and the tools
required for them to do development work as required for SSI.

 

General Items

 

The understanding is that is that the eB development team will work exclusively
for SSI and will be under guidance from the SSI management in the USA.  They
will report directly to the VP Product Planning & Control based in San Diego. 
Expansion of the eB team or termination of individuals’ employment contracts
will be decided by SSI, who will work together with SDV according to Spescom
Ltd. Human Resources Group practices in South Africa.

 

Employee reviews for the eB core development team will be conducted on an annual
basis by SSI with input from SDV and Spescom Ltd Human Resources Group.

 

All intellectual property and proprietary information relating to; developed
code, documents, and processes that the eB development team embarks on, will
remain as the sole ownership of SSI.

 

SSI will pay SDV for these services on a monthly basis against invoice.  The
payment will take place by telegraphic transfer and will be sent by the 15th of
the month following the incurred costs.

 

The two companies (SSI & SDV) will cooperate wherever possible to share and
facilitate access to best of breed development practices, international coding
standards, documentation and the use of third party tools.  This will serve in
the best interest of the Spescom group.

 

The agreement will be reviewed annually, with amendments and agreed changes
being included at this time.  The agreement may be terminated by either party
with a 90 day notice period.

 

--------------------------------------------------------------------------------


 

Date:

15th December 2004

 

 

 

 

Signed:

/s/ JOHN W. LOW

 

 

 

 

 

On behalf of Spescom software Inc

 

 

 

 

Signed:

/s/ PAUL FICK

 

 

 

 

 

On behalf of Spescom Data Voice (Pty) Ltd.

 

--------------------------------------------------------------------------------